Citation Nr: 0509019	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for chronic 
urticaria.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from June 1969 to 
March 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted service connection for 
chronic urticaria and assigned a noncompensable (i.e., 0 
percent) rating effective December 2000.  The RO denied 
service connection for tinnitus.  The veteran wants a higher 
initial rating for the urticaria, see Fenderson v. West, 12 
Vet. App. 119 (1999), and his claim for tinnitus granted.

During his December 2004 Travel Board hearing, the veteran 
also asserted that he is entitled to a higher rating for his 
diabetes mellitus (he currently has a 10 percent rating).  
This additional issue, however, has not yet been adjudicated 
by the RO - much less denied and timely appealed to the 
Board.  38 C.F.R. § 20.200 (2004).  So it is referred to the 
RO for appropriate development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is competent medical evidence of record causally 
relating the veteran's current tinnitus to his duties during 
active service.

3.  The veteran has had recurrent episodes of urticaria 
occurring at least 4 times during the past 12 months, which 
respond to treatment with anti-histamines, but these episodes 
are not debilitating and do not require immunosuppressive 
therapy.




CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred during his active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria are met for a minimum compensable rating of 
10 percent for the veteran's chronic urticaria.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7825 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 2003 rating 
decision appealed and the October 2003 statement of the case, 
as well as the January 2002 letter to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claims.  And the 
January 2002 letter, in particular, apprised


him of the type of information and evidence needed from him 
to support his claims, what he could do to help in this 
regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's private medical records have been 
obtained.  In addition, he was provided VA examinations and a 
December 2004 hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  The veteran was also provided 
several other opportunities to submit additional evidence in 
support of his claims - including following the RO's January 
2002 VCAA letter.  And in response, he submitted written 
statements in support of his claims at his hearing.  He also 
had an additional 90 days to identify and/or submit 
supporting evidence after certification of his appeal to the 
Board, and even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the January 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims of entitlement to service connection for tinnitus and 
chronic urticaria.  So there was due process compliance with 
the holding and mandated sequence of events specified in a 
recent precedent decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) ("Pelegrini II"), where the United 
States Court of Appeals for Veterans Claims (Court) vacated 
its previous decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I").  See also VAOGCPREC 7-2004 
(July 16, 2004) discussing the Court's holding in 
Pelegrini II.  In Pelegrini II, just as in Pelegrini I, the 
Court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id.  The AOJ in this case is the RO in Oakland, and the RO 
did just that.



See, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (NOD) that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  This is precisely what occurred in this 
particular case concerning the claim for chronic urticaria, 
as the RO provided the VCAA notice in the context of when the 
veteran was requesting service connection.  And, as 
indicated, this benefit since has been granted, 
and the current appeal concerning this claim is for a higher 
initial rating.  See Fenderson, 12 Vet. App. at 125-26.  This 
is an entirely new issue altogether.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  So additional VCAA 
notice concerning this additional issue is not required.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the January 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  


Moreover, another recent precedent opinion of VA's General 
Counsel it was held that the language in Pelegrini I, which 
is similar to the language in Pelegrini II, stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of January 2002, the veteran 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since that January 2002 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection for Tinnitus

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's complete service medical records and service 
personnel records are not currently on file, despite attempts 
by the RO to obtain this evidence.  According to 
correspondence between the RO and the Records Management 
Center (RMC), the veteran's available service medical records 
were shipped by the RMC in December 2000, but were never 
received by the RO.  Likewise, correspondence between the RO 
and National Personnel Records Center (NPRC) shows that the 
NPRC conducted a search for his personnel records, but were 
unable to locate them.

When, as here, at least a portion of the service medical and 
personnel records cannot be located, through no fault of the 
veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In any event, in this particular case at hand, both 
claims at issue are being granted, thereby greatly lessening 
the ultimate significance of this missing evidence.

The available records indicate the veteran was stationed in 
DaNang, Vietnam, for six months and two days, and that his 
duty station there was with the security division.

In March 2001, the RO received records from the Kaiser 
Permanente Medical Center in Oakland, California.  According 
to these records, the veteran was afforded a periodic 
examination in January 1997, which showed that he had a mild 
conversational hearing loss, bilaterally.  

A January 1999 Kaiser Permanente examination report indicates 
the veteran complained of a history of tinnitus (i.e., 
ringing in his ears).  On clinical testing, he had a 
moderately severe high frequency hearing loss in his left ear 
and a mild high frequency hearing loss in his right ear. 

A February 1999 audiological evaluation from Kaiser 
Permanente indicates the veteran complained of bilateral 
tinnitus and hearing loss at high frequency.  Tinnitus was 
diagnosed.

A February 2000 Kaiser Permanente treatment note indicates 
the veteran had a history of "old ringing in [his] ears."

An undated progress note from Kaiser Permanente indicates the 
veteran reported a history of tinnitus for two years during 
an ear, nose, and throat evaluation in February 1999.

In February 2003, the veteran was afforded a VA examination 
in connection with his claim.  According to the report, he 
complained of tinnitus.  He denied a history of noise 
exposure since service, but gave a "vague" history of noise 
exposure during his service.  The report shows that he also 
dated the onset of his tinnitus back 10 years earlier, but 
the VA examiner characterized the veteran's reply regarding 
the date of onset as "vague."  The veteran described his 
tinnitus as constant and high-pitched, but varying in 
severity.  The VA examiner noted the veteran had reported 
that the onset of his tinnitus was after his military 
service, and that his hearing was essentially normal.  On 
objective clinical examination, the veteran had normal middle 
ear pressure.  Audiometric testing showed that his pure-tone 
threshold averages were 15 in his right ear and 18 in his 
left ear, with Maryland CNC scores of 94 percent and 96 
percent, respectively.

As previously mentioned, the veteran also testified at a 
hearing before the undersigned VLJ of the Board in December 
2004.  At that hearing, the veteran explained he believed 
that his tinnitus began when he went to prisoner of war (POW) 
school, where he fired carbines, rocket launchers, M-1s, and 
rifles during exercises, and experienced ringing in his ears 
following those exercises.  He also testified that he used 
his weapon in DaNang when on "some outposts," after which 
he had ringing in his ears.  He stated that he was treated 
for his tinnitus at Kaiser Permanente for about 2 years, and 
that his physician indicated that it was due to noise 
exposure.  He also stated that, since there was no treatment 
for tinnitus, he did not follow up, and that this physician 
had since retired.  He further indicated that he was not 
exposed to noise while employed after his service, as he 
worked as a telecommunications specialist, postal inspector, 
and postal carrying clerk.

In his March 2003 NOD, his November 2003 substantive appeal 
(VA Form 9), and in a written statement submitted during his 
hearing, the veteran again asserted that his tinnitus began 
in 1969 when he started POW camp school, due to using weapons 
and firearms exercises, and that he had similar noise 
exposure while stationed in Vietnam.  He also asserted that 
his treating physician had told him that his tinnitus was due 
to "cumulative noise exposure" resulting from these 
incidents and that he had no post-service noise exposure.

The Board finds that the medical evidence supports the 
veteran's contention that his tinnitus is causally related to 
the noise exposure he experienced in service.  Although his 
service medical and personnel records are incomplete, so his 
specific duties and potential for noise exposure cannot be 
independently confirmed, he had credible testimony at his 
December 2004 Travel Board hearing.  The same is true of the 
statements submitted at other times to the RO.  He has always 
claimed the same circumstances regarding noise exposure in 
service, and his private treatment records confirm he now has 
both hearing loss and tinnitus.  When the evidence favorable 
to his claim is considered collectively, it makes it at least 
as likely as not that his current tinnitus is attributable to 
noise exposure coincident with his military service, as 
opposed to, for example, any noise exposure he may have 
experienced since service in his civilian employment or 
elsewhere.  And when, as here, there is an approximate 
balance of evidence for an against the claim, the veteran is 
given the benefit of the doubt.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  So the Board 
concludes that service connection is warranted for tinnitus.

III.  Entitlement to a Higher Initial Rating for Chronic 
Urticaria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



If two ratings are potentially applicable, the higher rating 
will be assigned if the disability more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Moreover, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  See also 
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition, as alluded to earlier, where, as here, an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation for that disability 
is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  This, in turn, would 
compensate the veteran for times since filing his claim when 
his disability may have been more severe than at other times 
during the course of his appeal.

As previously mentioned, the veteran is currently assigned a 
noncompensable (i.e., 0 percent) disability rating for his 
chronic urticaria under 38 C.F.R. § 4.118, Diagnostic Code 
7825.  And while this code does not list a 0 percent rating, 
this rating will be assigned when the requirements for a 
compensable rating are not met.  See 38 C.F.R. § 4.31.

According to Diagnostic Code 7825, a noncompensable 
disability rating is assigned where there are less than 4 
episodes of urticaria during the past 12 months.  A 10 
percent disability evaluation is assigned for recurrent 
episodes of urticaria, at least 4 times during the previous 
12-month period, which respond to treatment with anti-
histamines or sympathomimetics. A 30 percent disability 
rating is warranted where there are recurrent, debilitating 
episodes of urticaria, at least 4 times during the previous 
12-month period, requiring intermittent systemic 
immunosuppressive therapy for control.  See 38 C.F.R. 
§ 4.118, Code 7825.

January 1997 and January 1999 examination reports from Kaiser 
Permanente indicate the veteran had a history of 
hospitalization for chronic urticaria in 1971.

The veteran was afforded a VA examination in December 2002, 
in connection with his claim of entitlement to service 
connection for this condition.  According to the report, he 
indicated his last flare-up of urticaria was about a month 
earlier, and lasted for several days.  He also reported 
treatment with hydrocortisone cream and oral anti-histamines.  
He related that he had flare-ups about 2 to 3 times per year.  
On objective physical examination, there was no evidence of 
lesions, ulcerations, or onychomycosis, but there was a 
generalized, fine macular rash on the torso, 
upper extremities, and lower extremities.  The assessment was 
chronic urticaria.

According to the transcript of the veteran's December 2004 
Travel Board hearing, he testified that he had been treated 
at Kaiser Permanente on occasion for his urticaria, but that 
the prescribed treatment for the disorder was over-the-
counter medications - namely, Benadryl and cortisone cream, 
so he did not seek regular treatment by a physician for this 
condition.  He also testified that he kept track of the onset 
and duration of his urticaria episodes for 2004 on a 
"spreadsheet."  He stated that the number of episodes he 
provided to the VA examiner was based on a rough number of 
what he could recollect, as he did not track the frequency of 
his urticaria episodes at that time.  

Also at the hearing, the veteran submitted a copy of his 
"spreadsheet" tracking his urticaria episodes.  According 
to it, he had 6 episodes from February to November 2004.  The 
duration of them ranged from 3 days to 2 weeks.

Upon reviewing the rating criteria in relation to the 
veteran's chronic urticaria symptomatology, the Board finds 
that his disability is more severe than was initially 
evaluated.  The evidence cited above indicates he is entitled 
to a 10 percent initial rating for this condition, but 
unfortunately no higher.  According to the objective medical 
evidence of record, he has experienced about 6 episodes of 
urticaria in the last year, which he self-treated with an 
over-the-counter anti-histamine and topical solution.  But 
there is no indication that he currently or previously 
required systemic immunosuppressive therapy to treat his 
chronic urticaria or that it was debilitating.  Consequently, 
he has never been more than 10-percent disabled on account of 
his chronic urticaria since filing his claim for this 
condition.  So he is not entitled to a "staged" rating 
under Fenderson.

In closing, the Board also has considered whether the veteran 
is entitled to a higher initial rating on an extra-schedular 
basis.  The record on appeal, however, does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his chronic urticaria has 
resulted in marked interference with his employment (that is, 
beyond that contemplated by his current schedular rating - 
now 10 percent) or this his urticaria has necessitated 
frequent periods of hospitalization.  Indeed, even by his own 
admission, he has only required over-the-counter medication 
for treatment of this condition, not ongoing visits to a 
doctor and never treatment as an inpatient.  So there is no 
basis for referring this case to the Director of VA's 
Compensation and Pension Service for extra-schedular 
consideration.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral tinnitus is granted.

A higher initial 10 percent rating is granted for chronic 
urticaria, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


